Citation Nr: 0023676	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  94-18 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for history of 
sinusitis with polyp.

2.  Entitlement to an effective date prior to October 1, 1992 
for a 10 percent evaluation for service-connected tinnitus.

3.  Entitlement to an effective date prior to October 1, 1992 
for a 10 percent evaluation for service-connected residuals 
of a right knee injury with laxity of the lateral collateral 
ligament.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from April 1979 to September 
1992, with evidence of additional service from September 1972 
to April 1979.

On May 6, 1999, the Board of Veterans' Appeals (Board) 
adjudicated issues of entitlement to increased evaluations 
for residuals of a head injury with headaches, ringing of the 
ears, and occasional double vision, residuals of a left knee 
injury, residuals of a right knee disability, residuals of a 
low back injury, and bilateral hearing loss.  The Board 
granted a separate 10 percent rating for ringing of the ears 
(tinnitus).  The Board also granted entitlement to a 
"staged" rating for a right knee disability.  The Board 
remanded the issue of entitlement to a compensable rating for 
history of sinusitis with polyps, and the issue of the 
effective date to be assigned for the "staged" rating of 
the right knee disability.  The remaining dispositions on the 
merits denied the benefit sought.  The regional office (RO) 
implemented the Board's decision to grant a separate 10 
percent evaluation for tinnitus and fixed the effective date 
for a 10 percent "staged" rating for residuals of a right 
knee injury in a rating decision dated in May 1999.  

Thereafter, the record reflects that the veteran not only 
filed a notice of disagreement with the RO's May 1999 rating 
decision as to the effective date of award of the separate 10 
percent evaluation for tinnitus and the 10 percent "staged" 
rating for the residuals of a right knee injury, but also 
later filed a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims (previously known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court") in September 1999 as to all of 
the issues adjudicated in the Board's May 1999 decision.  The 
record further reflects that the veteran perfected his appeal 
as to the May 1999 RO rating decision by way of a new 
substantive appeal filed in August 1999.  

Consequently, in view of the this procedural history, the 
Board finds that the only additional matters that have been 
newly developed for appellate review and not previously 
considered by the Board and therefore already before the 
Court, would be the effective dates assigned by the RO 
arising out of the rating decision of May 1999 and the issue 
of entitlement to an increased rating for history of 
sinusitis and a polyp.  The Board has identified the newly 
developed issues to comport with the foregoing 
considerations.

The Board further notes that in recent correspondence to the 
Board, dated in July 2000, the request for a hearing before 
the Board was canceled.  The veteran provided additional 
evidence and his representative has raised additional issues 
including entitlement to separate ratings for head injury 
with headaches, tinnitus and double vision, entitlement to a 
separate 10 percent evaluation for cervical sprain, the 
rating of double vision under the criteria for sight 
disabilities, consideration of pain under Deluca v. Brown, 8 
Vet. App. 202 (1995), and entitlement to consideration for an 
extraschedular evaluation.  The purpose of the pleading is 
unclear.  To the extent the pleading can be read as though it 
addresses the merits of the claims that were subject to the 
Board's final decisions in May 1999, a decision now on appeal 
to the United States Court of Veterans Claims (the Court), 
the Board must point out that those issues are no longer in 
appellate status and thus the Board has no jurisdiction to 
review de novo new evidence submitted concerning those 
claims.  Accordingly, to the extent the pleading addresses 
the identical matters finally decided by the Board in May 
1999, it must be deemed to be a new application for 
compensation, and/or may constitute an application to reopen 
some of the claims that are the subject of the veteran's 
current appeal to the Court.  To the extent that these issues 
may be either entirely new claims or claims to reopen, the RO 
is requested to contact the veteran and his representative to 
determine which, if any, of these issues are new or reopened 
claims, and to thereafter adjudicate any claim or claims 
identified as such by the veteran or his representative.

The Board has also considered whether the additional evidence 
submitted in June 2000 must be returned to the RO for initial 
consideration of the effective date issues pursuant to 38 
C.F.R. § 20.1304 (1999).  The record shows, however, that the 
claimant has expressly waived review of this evidence by the 
RO. 

Finally, while the Board would like to acknowledge the RO's 
efforts in appropriately carrying out the action required by 
the Board's decision to grant a separate rating for tinnitus 
and a "staged" rating of 10 percent for residuals of a 
right knee injury under the then very recent case of 
Fenderson v. West, 12 Vet. App. 119 (1999), the lack of 
requested procedural development as to the issue of 
entitlement to a compensable rating for history of sinusitis 
with polyps requires the further remand of this issue as 
discussed more fully below.


FINDINGS OF FACT

1.  By a Board decision in May 1999, a separate 10 percent 
rating for tinnitus was granted, that is the maximum 
schedular rating for the disability; the RO assigned a 10 
percent evaluation, effective from October 1, 1992, the day 
following the veteran's separation from service. 

2.  By a Board decision in May 1999, a "staged" rating of 
10 percent was granted for service-connected residuals of a 
right knee injury, and the RO assigned the 10 percent 
evaluation, effective from October 1, 1992, the day following 
the veteran's separation from service, to July 31, 1997.

3.  From October 1, 1992, the veteran's tinnitus has been 
manifested by subjective symptoms in an unexceptional 
disability picture.

4.  Residuals of a right knee injury with laxity of the 
lateral collateral ligament resulted in slight impairment in 
an unexceptional disability picture from October 1, 1992 to 
July 31, 1997; since July 31, 1997, disabling residuals of a 
right knee injury are not shown.


CONCLUSIONS OF LAW

1.  Entitlement to an effective date earlier than October 1, 
1992 for the grant of service connection for tinnitus with a 
10 percent evaluation is not warranted.  38 U.S.C.A. §§ 5107, 
5110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (1999).

2.  Entitlement to an effective date earlier than October 1, 
1992 for the grant of a 10 percent "staged" rating for 
service-connected residuals of a right knee injury is not 
warranted.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. § 3.400.

3.  The criteria for a separate 10 percent, but not higher, 
evaluation for tinnitus from October 1, 1992, have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.87a, 
Diagnostic Code 6260 (1999).

4.  The schedular criteria for a "staged" 10 percent, but 
not higher, rating for residuals of a right knee injury with 
laxity of the lateral collateral ligament from October 1, 
1992 to July 31, 1997, have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code 5257 
(1999); Fenderson v. West, 12 Vet. App. 119 (1999).

5.  The schedular criteria for a "staged" compensable 
rating for residuals of a right knee injury with laxity of 
the lateral collateral ligament after July 31, 1997, have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 
4.7, 4.71a, Diagnostic Code 5257 (1999); Fenderson v. West, 
12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

By a Board decision in May 1999, a separate 10 percent rating 
for tinnitus was granted.  This is the maximum schedular 
rating for persistent tinnitus under the "new" rating 
criteria or for tinnitus due to head or acoustic trauma under 
"old" rating criteria applicable in this matter.  38 C.F.R. 
4.87, Diagnostic Code 6260 (1999); 38 C.F.R. 4.87a, 
Diagnostic Code 6260 (1992); AB v. Brown, 6 Vet. App. 35 
(1993).  The RO assigned a 10 percent evaluation, effective 
from October 1, 1992, the day following the veteran's 
separation from service.  The May 1999 Board decision also 
granted the veteran a "staged" rating of 10 percent for 
service-connected residuals of a right knee injury and 
remanded the question of the effective date for such an award 
to the agency of original jurisdiction.  The RO assigned a 10 
percent evaluation, effective from October 1, 1992 to July 
31, 1997, and a noncompensable evaluation thereafter.  As was 
alluded to earlier, since the Board believes that the current 
evaluations were assigned by the Board in a decision that is 
currently the subject of an appeal to the Court, and thus the 
Board lacks jurisdiction over those evaluations, the only 
additional matters for the Board to consider at this time are 
the appropriateness of the effective dates for the 
evaluations assigned for the veteran's tinnitus and right 
knee injury residuals. Because of the ambiguous state of the 
case law as to "staged" ratings, and because the effective 
date issues require discussion of the severity of the 
disability, the Board will also revisit some of the same 
ground covered in the May 1999 determination.  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For direct service 
connection for disability compensation, the effective date is 
the day following separation from service or date entitlement 
arose if the claim is received within 1 year after separation 
from service; otherwise, date of receipt of the claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

The Board further observes that in light of the decision in 
the case of Fenderson v. West, supra, since the veteran filed 
a notice of disagreement with the initial ratings assigned 
for tinnitus as a residual of head injury and residuals of a 
right knee injury, the Board must now consider the 
appropriate level of disability for service-connected 
tinnitus and residuals of a right knee injury since October 
1, 1992.  Parenthetically, the Board notes that this will, in 
essence, constitute a reiteration of the Reasons and Bases 
from its May 1999 decision with respect to the pertinent 
evaluations as the Board previously considered all of the 
relevant medical evidence from October 1, 1992 at the time of 
its May 1999 decision.

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

Purely subjective complaints such as headaches, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under DC 9304.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under DC 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
DC 8045 (1999).

Diagnostic Code 6260 provides a 10 percent evaluation for 
tinnitus which is persistent as a symptom of head injury, 
concussion or acoustic trauma.  38 C.F.R. § 4.87a, Diagnostic 
Code 6260.  This 10 percent evaluation is the maximum 
schedular rating available under this Diagnostic Code.

The limitation of motion of the knee joint is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261 (1999), based 
upon limitation in flexion and/or extension of the leg.  
Under Diagnostic Code 5260, a 30 percent rating is provided 
for limitation of flexion of the leg to 15 degrees, a 20 
percent rating for flexion limited to 30 degrees, a 10 
percent rating for flexion limited to 45 degrees, and a 
noncompensable rating for flexion limited to 60 degrees.  
Under Diagnostic Code 5261, a 30 percent rating is provided 
for extension of the leg limited to 20 degrees, a 20 percent 
rating where extension is limited to 15 degrees, a 10 percent 
rating where extension is limited to 10 degrees and a 
noncompensable rating where extension is limited to 5 
degrees.

Impairment of the knee may also be rated under Diagnostic 
Code 5257.  Under that Code, impairment of the knee, such as 
with recurrent subluxation or lateral instability, is 
assigned a 10 percent evaluation when slight.  A 20 percent 
evaluation is assigned when the impairment of the knee is 
moderate in degree.  A 30 percent evaluation is assigned when 
the impairment of the knee is severe in degree.  38 C.F.R. 
Part 4, Diagnostic Code 5257.

Residuals of a head injury with headaches, ringing of the 
ears, and occasional double vision were originally granted 
service connection with a 10 percent rating assigned by a May 
1993 rating decision, based on service medical records and 
Department of Veterans Affairs (VA) medical examination.  
Service medical records were found to indicate that the 
veteran sustained multiple injuries in a helicopter crash 
during the invasion of Grenada, including a head injury with 
unconsciousness.  

Service medical records from January 1978 were found to 
reveal complaints of chronic tinnitus, and decreased hearing 
in the right ear.  

VA medical examination in November 1992 revealed that the 
veteran reported headaches and tinnitus, and that his 
headaches occurred once every three months and were rather 
piercing and severe.  There was also occasional double 
vision.  It was noted that the veteran hit his forehead and 
fractured his right orbit as a result of the incident in 
Grenada.  VA neuropsychiatric examination revealed a 
diagnosis of head injury with residual headache and 
occasional double vision, and VA general medical examination 
revealed a diagnosis that included occasional disturbance of 
the vision in the right eye, subjective, non-disfiguring scar 
of the right orbit, and ringing in both ears.

At the veteran's hearing before a member of the Board in 
September 1996, the veteran complained of persistent tinnitus 
(transcript (T.) at p. 25).

At the veteran's hearing before a member of the Board in 
September 1998, although the veteran was not aware of any 
tinnitus at the time of then-recent audiometric examination, 
he indicated that he continued to experience tinnitus on a 
regular basis (T. at pp. 4-6).  

A private medical report from March 2000 reflects the 
veteran's report of ringing in the ears and dizzy spells.

The history of the veteran's right knee disability reveals 
that service connection was also granted for residuals of a 
right knee injury with laxity of the lateral collateral 
ligament by the May 1993 rating decision with noncompensable 
evaluations based on service medical records and VA medical 
examination.  Service medical records were found to show that 
the veteran sustained knee injuries as a result of the 
helicopter crash in Grenada, and that during December 1975, 
there was thought to be a meniscal tear of the right knee.  
At the time of the retirement examination, the veteran had 
complaints relative to the joints and knees.  VA medical 
examination in November 1992 revealed that the veteran 
reported that his knees were sore at times, the right knee 
reportedly swelled with repeated stress, and that X-rays did 
not show joint changes.  Clinically, there was slight laxity 
of the collateral ligament of the right knee.  There was no 
difficulty indicated on examination of the left knee.  The 
diagnosis included residuals of injuries to both knees with 
laxity of the right lateral collateral ligament.

At the time of his hearing before a member of the Board in 
September 1996, the veteran testified that he injured both 
knees in the helicopter crash in Grenada, and that he wore a 
brace on his right knee for several months (T. at p. 28).  He 
further indicated that he had had continuous problems with 
his right knee since then with the knee giving out when 
walking or climbing a ladder and continuous weekly sharp pain 
(T. at pp. 29-30).  He noted that the problem with his right 
knee had gradually gotten worse in both pain and frequency 
(T. at p. 30).  His left knee problems also began in Grenada, 
and he indicated that his left knee was not as bad as his 
right (T. at p. 31).  Although the pain had been continuous 
and was on a weekly basis, the knee did not give out and the 
pain was a little less (T. at p. 31).  He experienced monthly 
numbness in the right knee and it had given way three to four 
times over the previous year (T. at p. 32).  The pain in the 
right knee was on the outside of the knee, and his spouse 
indicated that it affected his gait (T. at p. 34). The 
veteran also noted that he experienced different wear on his 
shoes (T. at p. 34).

VA joints examination on July 31, 1997 revealed that the 
veteran reportedly hurt both knees as a result of the crash 
in Grenada, and that the veteran believed that he had 
hyperextension injuries.  The knees continued to hurt and he 
avoided running.  No swelling or deformity was noted.  In 
addition, although there was bilateral crepitus, there was 
full range of motion of the knees bilaterally.  X-rays were 
also noted to reveal negative findings.  The diagnosis was 
hyperextension injuries to the knees.

At the veteran's hearing in September 1998, the veteran 
indicated that he had experienced a little bit of improvement 
in the condition of his right knee since his previous hearing 
in September 1996 (T. at pp. 10-11).  With medication, he 
still had pain in his knees, but nowhere near the intensity 
that he had had before, and the left knee was about the same 
as before (T. at p. 11).  The veteran would continue to 
experience right knee pain on a daily basis (T. at pp. 12-
13).  He also continued to have instability in the right knee 
(T. at pp. 12-13).  There was no instability in the left 
knee, but there was pain on motion and pain on weight bearing 
(T. at p. 21).  

The evidence submitted in June 2000 includes neurological 
evaluations in March, June and July 2000 that noted no 
complaints or findings of lateralized deficits in the 
musculoskeletal system.  There were no findings of a right 
knee disability.




II.  Analysis

Entitlement to an Earlier Effective Date

First, the Board notes that because the veteran's claims as 
to the now separately rated disability of tinnitus and 
residuals of right knee injury were received by the RO within 
one year of the veteran's separation from service, and 
because the Board has found that the veteran has both 
perfected his rights of appeal as to these claims and 
continuously prosecuted his appeal since the initial rating 
decision of May 1993, the effective date for the award of 
compensation ratings for tinnitus and residuals of a right 
knee injury is the day following separation from service of 
October 1, 1992.  38 C.F.R. § 3.400(b)(2)(i).  An earlier 
effective date is not available pursuant to all applicable 
laws and regulations.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. 
§ 3.400.

Entitlement to Higher Evaluations

Under the case law in effect prior to Fenderson v. West, 
supra and since, the rating for a disability and the 
effective date of the award of the rating are two of five 
separate and distinct elements of a disability claim, each of 
which is a separate appellate issue.  Collaro v. West, 136 
F.3d 1304 (Fed. Cir. 1998).  While the Fenderson Court cited 
Collaro precisely for the proposition that there are five 
separate elements of a disability claim, it provided no 
explicit holding the Board can identify that an initial 
rating claim combined the elements or rating and effective 
date and placed them both in appellate status if the RO never 
reached the element of effective date of an award.  While 
appeared to be implicit in Fenderson that an initial rating 
claim combined these elements, Fenderson Court did not hold 
clearly that the Board was empowered to assign in the first 
instance the effective dates for a "staged" rating.  
Accordingly, the Board determined in this case that the 
prudent course was to make a separate determination that a 
separate 10 percent rating for tinnitus and a "staged" 
rating for the right knee disability was warranted, but to 
remand the question of the effective date for the ratings to 
permit the RO to initially consider this element. 

As was noted above, the RO duly assigned the effective dates 
for the awards.  The veteran filed a notice of disagreement 
with the effective date assigned for the 10 percent rating 
for tinnitus and as to the initial rating assigned for 
residuals of a right knee injury by the RO.  While the NOD 
apparently purported to disagree with both the evaluations 
and the effective dates, the Board made final decisions in 
May 1999 that only a 10 percent evaluation was warranted as a 
"staged" rating for the right knee disability, and that 
only a separate 10 rating was warranted for tinnitus.  The RO 
simply implemented those rating determinations and then fixed 
the effective dates.  The RO did not make a new determination 
as to the disability evaluation, and the Board's decision was 
final as to the appeal as to that element of the claim.  
Thus, the Board does not find that the schedular evaluation 
of the disabilities remains as a separate appellate issue.  
On the other hand, it is not feasible to discuss the 
effective date questions without analysis of the severity of 
the disability at various stages of the appellate period.  
Thus, the Board will reiterate some of the evidence and 
analysis from its May 1999 determination.  Moreover, because 
the question of the procedural status of the elements of a 
"staged" rating is unclear at this time, the Board has 
included findings of fact and conclusions of law as to the 
disability evaluation as a matter of prudence.

(a) Tinnitus

With respect to tinnitus, the record reveals a diagnosis of 
tinnitus prior to the veteran's head injury and although 
subsequent VA examination has not distinguished this 
disability from the veteran's brain trauma, it has also not 
specifically related it as secondary to the veteran's in-
service head injury for which he is now being compensated 
under Diagnostic Code 8045.  In addition, as noted above, 
Diagnostic Code 6260 provides for a 10 percent rating for 
tinnitus under the "old" criteria as a symptom of head 
injury, concussion or acoustic trauma, and under the "new" 
criteria for persistent tinnitus.  Separate ratings may be 
assigned for separate and distinct manifestations from the 
same injury, unless the conditions constitute the "same 
disability" or the "same manifestation" under 38 C.F.R. 
§ 4.14 (1999).  Estaban v. Brown, 6 Vet. App. 259 (1994).  
Therefore, resolving any doubt in the appellant's favor as to 
whether the veteran's tinnitus is a manifestation of separate 
and distinct disability, the Board continues to find that the 
record justifies the granting of a 10 percent evaluation for 
tinnitus, the maximum rating available for tinnitus under 
both the "old" and "new" versions of Diagnostic Code 6260. 

There is no basis for an increased evaluation under 38 C.F.R. 
§ 3.321.  As to the disability picture presented, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b).  More specifically, the record does not reflect 
any recent or frequent hospital care, and any interference in 
employment in this case is not beyond the average impairment 
of earning capacity contemplated by the regular schedular 
criteria.  Although the veteran has indicated that he has 
problems with tinnitus on a regular basis, the 10 percent 
rating currently assigned accounts for what is considered the 
average impairment of earning capacity for veterans with this 
type of disability.  In sum, the regular schedular criteria 
are shown to provide adequate compensation in this case, and 
consequently, a higher rating on an extraschedular basis is 
not warranted.

(b) Residuals of a Right Knee Injury

As for the residuals of a right knee injury, for the period 
of October 1, 1992 to July 31, 1997, the Board recognizes 
that the veteran's right knee disability was previously rated 
as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, which the Board finds to be the appropriate Diagnostic 
Code for the evaluation of this disability.  This Code 
provides that for "knee, other impairment of: recurrent 
subluxation or lateral instability," a 10 percent rating is 
warranted for "slight" impairment, and a 20 percent rating 
is warranted for "moderate" impairment. The highest 
schedular rating under this Code of 30 percent is provided 
for "severe" impairment.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved (DC 5200 etc.), and the 
application of limited range of motion Diagnostic Codes would 
not result in an increased rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  The criteria for application of 
an increased rating under Diagnostic Codes 5256 or 5262 have 
not been met because there has been no finding or diagnosis 
of ankylosis of the right knee or impairment of the tibia and 
fibula by any competent medical evidence.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5262.  Therefore, the Board concluded 
in May 1999 that the only Diagnostic Code which could afford 
the veteran an increased rating based on the medical evidence 
which is currently of record would be Diagnostic Code 5257, 
which would permit a 10 percent evaluation for "slight" 
impairment of the veteran's right knee.

As was further noted by the Board in May 1999, the veteran 
has indicated that both of his knees are symptomatic under 
certain specific circumstances, with more problems being 
associated with the right knee.  These include running, 
walking, and climbing ladders.

With respect to the level of disability demonstrated with 
respect to the veteran's right knee from October 1, 1992 to 
July 31, 1997, the record indicates that the veteran reported 
the presence of pain in the knees since his injury in Grenada 
at his retirement examination in July 1992, but that the 
clinical evaluation was described as normal.  VA examination 
of the veteran's knees in November 1992 disclosed slight 
laxity of the lateral collateral ligament of the veteran's 
right knee.  More recently, the veteran's spouse reports the 
veteran exhibits a slight limp, and the most recent VA 
examination demonstrated bilateral crepitus.  Objective 
examination has consistently revealed no limitation of motion 
as to either knee, and the recent VA examination disclosed no 
objective evidence or laxity of either knee.    The evidence 
added to the record in June 2000 likewise fails to 
demonstrate a right knee disability.

In summary, for the period of October 1, 1992 to July 31, 
1997, while there has been persistent subjective complaints 
of pain, examination has revealed no objective findings of 
pain or tenderness, limitation of motion or laxity, except as 
to the right knee on the November 1992 VA examination.  
Consequently, the Board concluded and continues to conclude 
that the findings of slight laxity of one right knee ligament 
in November 1992 is sufficient to support the assignment of a 
"staged rating" under Diagnostic Code 5257.  The Board 
further finds that the 10 percent evaluation for the right 
knee disability over the period of October 1, 1992 to July 
31, 1997 is consistent with the total lack of objective 
findings as to the right knee at the time of the VA 
examination in July 1997.  The Board would also like to point 
out that separate or higher evaluations for the veteran's 
right knee solely based on pain during this period is not 
indicated, as it is the veteran's pain and ligament laxity on 
examination that warrants the 10 percent evaluation.  Thus, 
to use the same pain for a separate or higher rating would 
constitute impermissible pyramiding under 38 C.F.R. § 4.14 
(1999).  For the period after July 1997, there is no 
objective support for the subjective complaints that the 
right knee disorder produces limitation of motion, 
instability or functional loss due to pain on motion.  The 
July 1997 examination disclosed no disability manifestation.  
Crepitus was noted bilaterally, but was not linked to any 
disabling manifestation, and the joint was otherwise reported 
as normal.   The evidence added to the record in June 2000 
fails to provide any objective support for the presence of a 
disabling manifestation of the service connected right knee 
disorder.  

The Board also continues to find that the veteran is not 
entitled to an evaluation in excess of 10 percent for the 
period of October 1, 1992 to July 31, 1997, or a compensable 
rating after July 31, 1997, under 38 C.F.R. § 3.321.  As was 
the case with the veteran's tinnitus, the Board cannot 
conclude that the disability picture as to the veteran's 
right knee during this period was so unusual or exceptional, 
with such related factors as frequent hospitalization and 
marked interference with employment, as to prevent the use of 
the regular rating criteria. 38 C.F.R. § 3.321(b).  While the 
record does reflect constant and recent complaints from the 
veteran with respect to his right knee, there has been no 
recent or frequent hospitalization for this disability.  In 
summary, the Board finds that the record does not indicate an 
exceptional or unusual disability picture so as to warrant an 
extraschedular rating, and that consequently, a higher rating 
on an extraschedular basis for the right knee is also not 
warranted.



ORDER

Entitlement to an effective date earlier than October 1, 1992 
for the grant of a 10 percent evaluation for tinnitus is 
denied.

Entitlement to an effective date earlier than October 1, 1992 
for a "staged" 10 percent evaluation for residuals of a 
right knee injury is denied.

An evaluation in excess of 10 percent for residuals of a 
right knee injury for the period of October 1, 1992 to July 
31, 1997, is denied.

A compensable evaluation for residuals of a right knee injury 
after July 31, 1997, is denied.


REMAND

The Board notes that at the time of its remand of May 1999, 
the Board reviewed the procedural history of the issue of 
entitlement to an increased evaluation for history of 
sinusitis with polyp, and determined that while this 
disability was most recently evaluated under the new criteria 
for respiratory disorders, 38 C.F.R. § 4.97 (1999), Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), and Fenderson v. West, 
supra, required that certain procedural defects be corrected 
prior to appellate review of this matter.  38 C.F.R. § 19.9 
(1999).  More specifically, in its original September 1993 
statement of the case, the RO appropriately considered the 
old rating criteria applicable to this disability which were 
in effect prior to October 7, 1996. Thereafter, in a 
supplemental statement of the case issued in October 1997, 
the RO considered only the rating criteria in effect after 
October 7, 1996.  Therefore, the Board found that the veteran 
was entitled to a new SOC and that prior to its issuance, the 
RO should readjudicate the issue of entitlement to a higher 
rating for sinusitis in light of the rating criteria in 
effect for this disorder both before and after October 7, 
1996.  See 38 C.F.R. § 4.97 (1999).

The Board further determined that readjudication of the claim 
must proceed in light of the determination of the Court that 
where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, supra; see also VAOPGCPREC 69-90 (O.G.C. Prec. 69-
90).  Thus, the Board found that the veteran's initial rating 
for the veteran's history of sinusitis with polyp must be 
readjudicated based on the old and the new rating criteria to 
determine which version is more favorable to the appellant.  
It should be noted that consistent with the Board's analysis 
at the time of its remand, General Counsel for the VA has now 
held that the Board is precluded from applying the new rating 
criteria prior to the effective date of the new criteria.  
See VAOPGCPREC 3-2000.

In the instant case, the Board further noted that the RO had 
not had an opportunity to reconsider the initial rating 
assigned to the veteran's sinusitis in light of both old and 
new rating criteria.  More importantly, the appellant had not 
had an opportunity to enter evidence or argument to establish 
entitlement to an increased initial disability rating under 
both the old and new criteria.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Unfortunately, while the record does reflect that the RO made 
some effort to comply with the action requested in the 
Board's remand, the record does not reflect the RO's 
readjudication of this issue consistent with the Board's 
discussion noted above.  Thus, the Board finds that it is 
constrained to once again remand this matter for further 
development.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claim for an 
increased evaluation for history of 
sinusitis with polyp from the date of 
original service connection based on all 
applicable old and new rating criteria 
and additional evidence received since 
the RO's previous adjudication.  In light 
of the above discussion as to the issue 
of an increased evaluation for service-
connected history of sinusitis with 
polyp, the RO may evaluate the disability 
from October 1992 to October 7, 1996, 
under the criteria in effect prior to 
October 7, 1996, and then evaluate the 
disability after October 7, 1996 under 
both the old and the new criteria, and 
assign the rating under the criteria 
which is most favorable.

3.  The RO must also provide the veteran 
with a statement of the case as to the 
issue of entitlement to a higher original 
rating for history of sinusitis with 
polyp.  Thereafter, the veteran must file 
a timely substantive appeal as to this 
issue prior to the return of this matter 
to the Board.  If the veteran does not 
file a timely substantive appeal as to 
this issue, it will not be considered a 
proper subject for appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to these issues.  The appellant need take no 
action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 



